


109 HR 6098 IH: To amend title XXI of the Social Security Act to

U.S. House of Representatives
2006-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6098
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2006
			Mr. Barrow (for
			 himself, Mr. Boswell,
			 Mr. Dingell,
			 Mr. Waxman,
			 Mr. Boucher,
			 Mr. Lewis of Georgia,
			 Mr. Pallone,
			 Mr. Bishop of Georgia,
			 Mr. Brown of Ohio,
			 Mr. Pomeroy,
			 Mrs. Capps,
			 Mr. Marshall,
			 Mr. Scott of Georgia,
			 Mr. Melancon, and
			 Ms. Schwartz of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XXI of the Social Security Act to
		  eliminate funding shortfalls for the State Children’s Health Insurance Program
		  (SCHIP) for fiscal year 2007.
	
	
		1.Short titleThis Act may be cited as the Keep
			 Kids Covered Act of 2006.
		2.Elimination of
			 SCHIP funding shortfalls for fiscal year 2007
			(a)In
			 generalSection 2104 of the Social Security Act (42 U.S.C.
			 1397dd) is amended—
				(1)in each of
			 subsections (a), (b)(1), and (c)(1), by striking subsection (d)
			 and inserting subsections (d) and (h); and
				(2)by adding at the
			 end the following new subsection:
					
						(h)Special rule for
				redistribution of unspent fiscal year 2004 allotments and additional allotments
				to eliminate fiscal year 2007 funding shortfalls
							(1)Special rule for
				redistribution of fiscal year 2004 allotments
								(A)In
				generalIn the case of a State that expends all of its allotment
				under subsection (b) or (c) of this section for fiscal year 2004 by the end of
				fiscal year 2006 and is an initial shortfall State described in subparagraph
				(B), the Secretary shall redistribute to the State under subsection (f) of this
				section (from the fiscal year 2004 allotments of other States) the following
				amount:
									(i)StateIn
				the case of one of the 50 States or the District of Columbia, the amount
				specified in subparagraph (C)(i) (less the total of the amounts under clause
				(ii)), multiplied by the ratio of the amount specified in subparagraph (C)(ii)
				for the State to the amount specified in subparagraph (C)(iii).
									(ii)TerritoryIn
				the case of a commonwealth or territory described in subsection (c)(3), an
				amount that bears the same ratio to 1.05 percent of the amount specified in
				subparagraph (C)(i) as the ratio of the commonwealth's or territory's fiscal
				year 2004 allotment under subsection (c) bears to the total of all such
				allotments for such fiscal year under such subsection.
									(B)Initial
				shortfall state describedFor purposes of subparagraph (A), an
				initial shortfall State is a State with a State child health plan approved
				under this title for which the Secretary estimates, on the basis of the most
				recent data available to the Secretary as of the date of the enactment of this
				subsection, that the projected Federal expenditures under such plan for such
				State for fiscal year 2007 will exceed the sum of—
									(i)the amount of the
				State's allotments for each of fiscal years 2005 and 2006 that will not be
				expended by the end of fiscal year 2006; and
									(ii)the amount of the
				State's allotment for fiscal year 2007.
									(C)Amounts used in
				computing redistributions for fiscal year 2004 allotmentsFor
				purposes of subparagraph (A)(i)—
									(i)the amount
				specified in this clause is the total amount of unspent fiscal year 2004
				allotments available for redistribution under subsection (f);
									(ii)the amount specified in this clause for an
				initial shortfall State is the amount the Secretary determines will eliminate
				the estimated shortfall described in subparagraph (B) for the State; and
									(iii)the amount specified in this clause is the
				total sum of the amounts specified in clause (ii) for all initial shortfall
				States.
									(2)Additional
				allotments to eliminate fiscal year 2007 funding shortfalls remaining after
				redistribution of unspent fiscal year 2004 allotments
								(A)In
				generalIn addition to the
				allotments provided under subsection (b) and (c) for fiscal year 2007, the
				Secretary shall allot to each remaining shortfall State described in
				subparagraph (B) such amount as the Secretary determines will eliminate the
				estimated shortfall described in such subparagraph for the State.
								(B)Remaining
				shortfall state describedFor purposes of subparagraph (A), a
				remaining shortfall State is a State (including a commonwealth or territory
				described in subsection (c)(3)) with a State child health plan approved under
				this title for which the Secretary estimates, on the basis of the most recent
				data available to the Secretary as of the date of the enactment of this
				subsection, that the projected federal expenditures under such plan for such
				State for fiscal year 2007 will exceed the sum of—
									(i)the amount of the
				State's allotments for each of fiscal years 2005 and 2006 that will not be
				expended by the end of fiscal year 2006;
									(ii)the amount of the
				State's allotment for fiscal year 2007; and
									(iii)the amount, if
				any, of unspent allotments for fiscal year 2004 that are to be redistributed to
				the State during fiscal year 2007 in accordance with subsection (f) and
				paragraph (1).
									(C)1-year
				availability; no redistribution of unexpended additional
				allotmentsNotwithstanding subsections (e) and (f), amounts
				allotted to a remaining shortfall State pursuant to this paragraph shall only
				remain available for expenditure by the State through September 30, 2007. Any
				amounts of such allotments that remain unexpended as of such date shall not be
				subject to redistribution under subsection (f) and shall revert to the Treasury
				on October 1, 2007.
								(D)Appropriation;
				allotment authorityFor the purpose of providing additional
				allotments to remaining shortfall States under this paragraph there is
				appropriated, out of any funds in the Treasury not otherwise appropriated, such
				sums as are necessary for fiscal year
				2007.
								.
				(b)Extending
			 authority for qualifying states to use certain funds for medicaid
			 expendituresSection 2105(g)(1)(A) of the Social Security Act (42
			 U.S.C. 1397ee(g)(1)(A)) is amended by striking or 2005 and
			 inserting 2005, or 2006.
			(c)Effective
			 dateThe amendments made by this section apply to items and
			 services furnished on or after October 1, 2006, without regard to whether or
			 not regulations implementing such amendments have been issued.
			(d)Period of
			 effectivenessSection
			 2104(h)(2) of the Social Security Act (as added by subsection (a)) shall
			 terminate on September 30, 2007, and shall be considered to have expired
			 notwithstanding section 257 of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 (2 U.S.C. 907).
			
